Citation Nr: 0602674	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hepatitis.





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from August 1992 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he was treated for hemorrhoids in 
service.  A review of available service medical records 
(SMRs) does not reflect such treatment.  

The veteran is also claiming that he developed hepatitis in 
service from several possible sources.  He contends that he 
engaged in high risk behavior during service, was exposed to 
the blood from other servicemembers as a result of the use of 
air guns for inoculations, and from eating off of dirty 
plates.  

The SMRs do not reflect any clinical or laboratory evidence 
of a diagnosis of hepatitis.  The veteran's SMRs contain 
several entries dated in 1995 but do not include a separation 
examination.  The veteran contends that there were laboratory 
studies done at the time of his separation and that he was 
not made aware of the results prior to his separation.  A 
request must be made for any outstanding SMRs, especially the 
veteran's separation physical examination and any associated 
laboratory studies.  See 38 C.F.R. § 3.159(c)(2) (2005).

In that regard, the Board notes that the veteran legally 
changed his last name in August 1998.  Any request for SMRs 
should be made under the last name used by the veteran during 
his period of service.  

The veteran has stated that he was diagnosed with hepatitis 
in June 1999.  He has not specified what type of hepatitis 
was diagnosed.  VA treatment records associated with the 
claims file show a past diagnosis of hepatitis from June 2001 
without further notation.  Further, the veteran has 
identified receiving VA treatment for a variety of 
conditions, to include symptoms that might be associated with 
hepatitis, since November 1998.  Records from that time 
period have not been requested.  The earliest VA records in 
the claims file date from July 2000.  In light of the 
veteran's allegation of treatment at a VA facility from an 
earlier date, a request for all pertinent records from 1998 
to the present must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should contact the veteran 
and ask him to identify any sources of 
treatment for his hemorrhoids or 
hepatitis since his discharge from 
service in August 1995.  After securing 
the necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  Whether or not the 
veteran responds, the RO should obtain 
copies of all VA records from 1998 to 
July 2000.

2.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other agency as appropriate, to obtain 
any outstanding SMRs for the veteran, to 
include a separation physical 
examination report.  

3.  The RO should also arrange for an 
examination to evaluate the veteran's 
claim for service connection for 
hepatitis.  The examiner should review 
the claims file in connection with the 
examination.  All indicated diagnostic 
tests should be conducted as deemed 
necessary by the examiner, and the 
examiner should review the results of 
any testing prior to completion of the 
report.  Following examination of the 
veteran, the examiner should state 
whether the veteran suffers from 
hepatitis, and if so, which type.  If a 
diagnosis of hepatitis is warranted, the 
examiner should render an opinion as to 
the most likely cause and the date of 
onset of the condition.

4.  If, and only if, additional SMRs 
reflect a diagnosis of hemorrhoids in 
service, the veteran should be afforded 
an examination.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any current hemorrhoids are related to 
those manifested during service.  The 
examiner should provide complete 
rationale for all conclusions reached.

5.  The RO should review the reports of 
the examination to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If not, the 
reports should be returned for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should re-
adjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

